Citation Nr: 1112195	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder and if so, whether the claim may be granted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Albuquerque, New Mexico has subsequently assumed jurisdiction of the claims.

In February 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An application to reopen a claim for service connection for a bilateral knee disorder was denied by a rating decision in November 1984, which was not appealed.

2.  The evidence submitted since the November 1984 rating decision pertinent to the claim for service connection for a bilateral knee disorder was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral knee replacements were due to degenerative joint disease (DJD) of the knees that had its onset during active service.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to TDIU is requested.


CONCLUSIONS OF LAW

1.  The rating decision of November 1984, which denied an application to reopen a claim for service connection for a bilateral knee disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the November 1984 rating decision is new and material, and the Veteran's claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran's bilateral knee replacements were the result of DJD of the knees that was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Knee Disorder

Whether New and Material Evidence has been Submitted to Reopen a Claim for Service Connection for a Bilateral Knee Disorder

The record reflects that a claim for service connection for a bilateral knee disorder was denied by a rating decision in July 1981.  Thereafter, an application to reopen a claim for service connection for a bilateral knee disorder was denied in a rating action in November 1984, and the Veteran did not file a timely notice of disagreement with this decision.  Accordingly, the decision became final when the Veteran failed to perfect his appeal of this decision within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for service connection for a bilateral knee disorder may only be reopened if new and material evidence is submitted.  

In this instance, since the November 1984 rating decision denied the Veteran's application to reopen on the basis that there was insufficient evidence of a bilateral knee disorder (as was the previous basis for the denial in July 1981), the Board finds that new and material evidence would consist of medical evidence that demonstrates current bilateral knee disability.  

In this regard, additional pertinent evidence received since the November 1984 rating decision includes additional statements and testimony from the Veteran, and additional VA medical records.  Most notably, the additional treatment records include VA treatment records that document diagnoses of DJD of the knees in September 2000, and subsequent bilateral knee replacements as a result of that diagnosis.  

In this case, since the November 1984 rating decision denied the application to reopen on the basis that there was no indication of any current disability associated with either knee, the Board finds that the above-noted evidence of diagnoses of osteoarthritic changes in both knees would warrant the reopening of the claim for service connection for a bilateral knee disorder, as such evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board concludes that the claim for service connection for a bilateral knee disorder is reopened.  


Decision on the Merits

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service treatment records reflect that the Veteran acknowledged that he had had a prior knee injury at the time of service entry, however, the simple report of previous injury is not enough to rebut the presumption of soundness.  Moreover, there has not been clear and unmistakable evidence to rebut the presumption.  Thus, the Board will consider this issue on the basis of whether current disability is directly related to service.  In this regard, service treatment records from April 1957 again noted the Veteran's report of a pre-service ligament injury to his knee and the Veteran complained of intermittent leg pain.  No diagnosis was provided at this time.  In May 1959, it was indicated that the Veteran fell from a plane and sustained various injuries, including abrasions to his knees.  In June 1968, the Veteran reportedly injured his left knee, and examination revealed a swollen left knee.  X-rays of the knee at this time revealed normal findings.  In May 1972, the Veteran complained of knee pain on the left side.  In November 1973, it was noted that the Veteran had a long history of cracking and popping knees, and that he had "stressed" both knees in the past.  Over the previous 8 hours, he reported increased aching in the knee, and examination revealed did reveal some crepitus upon moving both knees.  The impression was DJD knees.  One week later, it was noted that the Veteran's knee was improving.

At the time of periodic service examination in February 1974, the Veteran reported a history of painful and swollen knees and elbows.  At the Veteran's retirement examination in February 1980, he reported painful knees upon squatting, when standing, and when climbing stairs, and also reported having a history of a "trick" or locked knee.  

Post service, March 1984 VA treatment records reflect some evidence of left knee laxity and x-ray findings of moderate narrowing of the medial portion of the knee, but no definitive diagnosis was provided at this time.  However, there was a subsequent diagnosis of DJD of the knees in VA records from September 2000, and the Veteran ultimately underwent bilateral knee replacements as a result of his severe DJD of the knees.    

Initially, the Board would like to again point out that a bilateral knee disorder was not noted at the time of the Veteran's entry into service and that in fact, the record does not reflect that the Veteran experienced any problem with either knee during service until April 1957.  The record also reflects multiple diagnoses of DJD of the knees and the Veteran's need to undergo bilateral knee replacements as a result of this disorder.

It is also clear that there were numerous complaints and medical findings with respect to one or both knees during service from the date of the Veteran's original complaints in April 1957 through the Veteran's retirement examination in February 1980, such that chronic DJD of the knees was demonstrated during service.  Notably, in May 1959, it was indicated that the Veteran fell from a plane and sustained various injuries, including abrasions to his knees; in June 1968, the Veteran reportedly injured his left knee, and examination revealed a swollen left knee; in May 1972, the Veteran complained of knee pain on the left side; and in November 1973, the treating examiner diagnosed DJD of the knees, noting that the Veteran had a long history of cracking and popping knees, that he had "stressed" both knees in the past, and that examination revealed some crepitus upon moving both knees.    

Moreover, there is also medical evidence of knee problems shortly after service in March 1984, medical evidence demonstrating the Veteran had severe DJD of the knees prior to his bilateral knee replacements, and no evidence indicating that the Veteran's bilateral knee DJD and resulting knee replacements were clearly attributable to any intercurrent causes.  

Consequently, since chronic DJD of the knees was shown in service, there are current diagnoses of the same disease entity resulting in the Veteran's bilateral knee replacements, and the current manifestations of that entity are not clearly attributable to intercurrent causes, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for bilateral knee replacements due to DJD of the knees is warranted under 38 C.F.R. § 3.303(b).  Parenthetically, the Board would further note that since the chronic disease entity has been established (bilateral knee replacements due to DJD of the knees), an evidentiary showing of continuity would not be required to link that diagnosis to the Veteran's current diagnosis.  


II.  Dismissed Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to TDIU is requested.

The appellant has withdrawn his appeal as to the issue of entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.









ORDER

Service connection for bilateral knee replacements due to DJD of the knees is granted.  

The issue of entitlement to TDIU is dismissed.




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


